PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the judgment appealed is affirmed. The judgment and sentence of the court, while indicating the appellant was to receive credit for all time served in jail, does not specifically set forth the period of credit time to be allowed as required by Section 921.161(1) Florida Statutes. Smith v. State, 310 So.2d 770 (Fla.2d DCA 1975).
Appellant was also improperly sentenced to confinement “at hard labor.” To be imprisoned “at hard labor” is improper because no existing state statute provides for its imposition as a sentence for any offense. McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975).
Remanded for the purpose of specifically stating the amount of credit time to which the appellant is entitled and for striking the phrase “at hard labor” in the judgment and sentence; otherwise affirmed. Appellant need not be present for this purpose.
SCHEB, Acting C. J., and OTT and RYDER, JJ., concur.